Second Amended and Restated Schedule B to the Amended and Restated DistributionAgreement by and between The Marsico InvestmentFund And UMB Distribution Services, LLC Intending to be legally bound, the undersigned hereby amend and restate Schedule B to the aforesaid Agreement as follows, effective as of the date set forth below: Focus Fund Up to $250Million 2.0basis points $250Million to $500Million 1.0basis points $500Million to $1Billion 0.5basis points Over $1Billion 0.3basis point Growth Fund Up to $250Million 2.0basis points $250Million to $500Million 1.0basis points $500Million to $1Billion 0.5basis points Over $1Billion 0.3basis point 21stCenturyFund Up to $250Million 2.0basis points $250Million to $500Million 1.0basis points $500Million to $1Billion 0.5basis points Over $1Billion 0.3basis point International Opportunities Fund Up to $250Million 2.0basis points $250Million to $500Million 1.0basis points $500Million to $1Billion 0.5basis points Over $1Billion 0.3basis point Flexible Capital Fund Up to $250Million 2.0basis points $250Million to $500Million 1.0basis points $500Million to $1Billion 0.5basis points Over $1Billion 0.3basis point Global Fund Up to $250Million 2.0basis points $250Million to $500Million 1.0 basis points $500Million to $1Billion 0.5basis points Over $1Billion 0.3basis point Employee Licensing Registered personnel oversight $400 per month, per person Employee licensing activities include establishing a system to supervise operations relating solely to activities regarding distribution of the Marsico Funds by licensed personnel of the investment adviser; developing a procedure manual tailored to the Trust'sneeds relating solely to such activities by licensed personnel of the investment adviser (e.g., remote location, branch office or office of supervisory jurisdiction); compliance procedures and training for Trust/investment adviser staff including annual on-site compliance meeting and fum element training relating solely to activities regarding distribution of the Marsico Funds by licensed personnel of the investment adviser; monthly compliance review (e.g., email, presentations, marketing materials, websites, correspondence, incoming mail, etc.) relating solely to such activities by licensed personnel of the investment adviser; and periodic on-site examinations. Out-of-Pocket Expenses Out-of-pocket expenses include but are not limited to travel on behalf of the Trust or its investment adviser, materials, filing fees, registration fees, and expenses, including but not limited to attorney's fees, incurred in connection with responding to and complying with SEC or other regulatory investigations, inquiries or subpoenas, excluding routine examinations of Distributor in its capacity as a service provider to the Trust. In witness whereof, the undersigned have executed this Second Amended and Restated Schedule B to the Amended and Restated Distribution Agreement between The Marsico Investment Fund and UMB Distribution Services, LLC, effective as of the 26th day of March, 2014. UMB DISTRIBUTION SERVICES, LLC THE MARSICO INVESTMENT FUND By: /s/ Maureen A. Quill By: /s/ Neil L. Gloude Name: Maureen A. Quill Name: Neil L. Gloude Title: President Title: Vice President, Secretary and Treasurer
